Opinion by
Hirt, J.,
This is a group appeal by a number of employes of the Pittsburgh Steel Company at its Monessen plant from the decision of the Unemployment Compensation Board of Review denying compensation.
All of the claimants are members of the United Steelworkers of America, C.I.O. On April 29, 1952 they left their work when an industry-wide strike was called by the president of the union. As a result, all operations at the Monessen plant ceased on that date. The strike ended on May 2, 1952 and the actual work stoppage, the following day. The Monessen plant is *183an integrated steel mill and in the sequence of operations from the blast furnace to the finished product each department is dependent upon others. Because of a failure of the steam plant and the interdependence of the various departments, it was not possible to resume full operations immediately upon termination of the work stoppage. The plant did proceed according to an orderly plan for the gradual resumption of operations in all departments and each claimant was recalled when work was available in his particular unit. These claimants presented themselves for work on May 3 but work was not available until May 11 for some of them, and May 12 for the others, when they were recalled to their jobs. Compensation was claimed for weeks ending on one or the other of those dates.
In anticipation of the impending labor dispute the Union had agreed that, in the event of a strike, standby maintenance employes would be afforded access to the plant to prevent damage to it and to expedite resumption of production at the end of the work stoppage. The local union had pledged cooperation in effecting an orderly shutdown of the plant and had agreed specifically to keep vital steam plants in operation. The agreement was repudiated on April 30, 1952 and of necessity the steam plant was completely closed down on that day. From a too-rapid cooling of the steam plant, when the maintenance men were withdrawn by the Union, ruptures in the steam pipes and separations in the joints of conducting units resulted. Steam was essential to resumption of operations and the time necessarily consumed in repairing the damage to the steam plant was the principal factor contributing to the delay in resuming production. Repair of the damage was not completed until May 6. Steam was available to the blast furnace on that date and the first hot metal was delivered to the open hearth furnaces on May 8. It *184was not until May 12 however that steel could be processed and delivered to the “finishing side of the mill” where claimants were employed.
Concededly claimants were not eligible for compensation for the period of the stoppage of work ending May 3, 1952, because of the labor dispute culminating in the strike. Section 402(d) of the Unemployment Compensation Law as last amended by the Act of May 23, 1949, P. L. 1738, 43 PS §802. But the period of a disqualifying work stoppage does not necessarily end on the date of the termination of a strike. Cf. Lavely Unemployment Comp. Case, 166 Pa. Superior Ct. 481, 485, 72 A. 2d 300. The time reasonably required to restore the plant to normal operation is a part of the disqualifying period under §402(d). We have so decided in Bako Unemployment Compensation Case, 171 Pa. Superior Ct. 222, 90 A. 2d 309. In that case Judge Reno speaking for this court said: “The rationale of the second Lovely case is applicable also during the time reasonably required to put the plant in normal operation after the strike ends. What is a reasonable period will always ‘depend upon the kind of work and the circumstances in which it is conducted.’ In a department store, for instance, resumption of employment might follow the strike’s termination in the course of a few hours. Perhaps a textile mill would require a longer time. In an industry, such as Bethlehem Steel, operating several departments which are dependent for power upon a central plant, with equipment to be repaired, machinery cleaned, and other preparatory steps to be taken, a longer time must necessarily be allowed. Possibly, the duration of the strike becomes a relevant factor. At all events, the Board will consider all the circumstances and override the management only when it finds that it failed to exercise honest judgment. It follows • that, however willing employes *185may be to return to work immediately after the termination of the strike, the continuing stoppage of work must be held to be due to the original labor dispute.”
The findings of the Board reflecting the essential facts to which we have referred are amply supported by the testimony. And we are in complete accord with this discussion by the Board based on its findings: “Under this decision [Bako Unemployment Compensation Case, supra] the Board may ‘override the management only when it finds that it (management) failed to exercise honest judgment.’ Under the facts found, we are agreed that the employer’s action was in complete consonance with the situation with which it was confronted and was, in all respects, predicated upon ‘honest judgment.’ Obviously, the employer was not obligated to alter a normal and reasonable resumption schedule to accommodate a particular worker or group of workers . . .” Under the peculiar problem confronting management in the present case it is unimportant that after a strike lasting only four days a longer time was required to resume production than in the Baleo case where the strike closed the Bethlehem Steel plant for a month. In the Baleo case the opportunity was afforded the Bethlehem Company by the Union for “tapering off” the operations of its highly integrated steel plants in an orderly manner to prevent substantial damage to equipment. Here, that coopera^ tion was denied.
Decision affirmed.